La Salle County, Texas; the
                                                                   Honorable Joel Rodriguez Jr.,
                                                                     in his official capacity as
                                                                      County Judge, La Salle
                                                                             County, /s

                            Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 20, 2014

                                      No. 04-14-00651-CV

                     Philip Wayne HINDES and Melinda Hindes Eustace,
                                      Appellants

                                                v.

  LA SALLE COUNTY, Texas; the Honorable Joel Rodriguez Jr., in his official capacity as
County Judge, La Salle County, Texas; and the Honorable Raul Ayala, in his official capacity as
                 County Commissioner, Precinct 4, La Salle County, Texas,
                                         Appellees

                  From the 81st Judicial District Court, La Salle County, Texas
                              Trial Court No. 12-09-00179-CVL
                            Honorable Dick Alcala, Judge Presiding

                                         ORDER
        In this accelerated appeal, Appellants’ brief was due to be filed on October 24, 2014.
This court granted Appellants’ first motion for extension of time to file the brief until November
24, 2014. On November 19, 2014, Appellants filed an unopposed second motion for extension
of time to file the brief until December 3, 2014, for a total extension of forty days.
      Appellants’ motion is GRANTED. Appellants’ brief must be filed with this court by
December 3, 2014. See TEX. R. APP. P. 38.6(d). No further extensions of time to file
Appellants’ brief will be granted.

                                                     _________________________________
                                                     Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of November, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court